DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: Fig. 17A, “100a” should be labeled as “100A”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41aR (Fig. 5A), 42a, 43a, 44a, 45a (Figs. 5A and 5B) and 100Aa (Fig. 15B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12-13 and 20-23 are objected to because of the following informalities:  
Claim 12, line 3, “the outer” should be “an outer”.
Claim 13, line 3, “the outside” should be “an outside”.
Claim 20, line 2, “to the” should be “to an”.
Claim 22, line 3, “the upstream” should be “an upstream”.
Claim 23, line 4, “to the” should be “to an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 20-23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (US Pat. Pub. No. US 2010/0111562 A1; cited in IDS filed 2/16/2022)
Regarding claim 1, Okabe et al. discloses an image forming apparatus 1 configured to perform an image forming operation using a cartridge 13, the image forming apparatus 1 comprising: an apparatus main body 2; and a tray unit 12 to which the cartridge 13 is detachably mounted, and that is configured to be capable of moving with respect to the apparatus main body 2, between an internal position situated within the apparatus main body 2 and an external position situated outside of the apparatus main body 2 (Figs. 1, 5 and 7), the tray unit 12 including: a first side plate 52R configured to support the cartridge 13, wherein the first side plate 52R is made of metal, and includes a first supporting portion 53R and a first outer side portion 52R, the first supporting portion 53R includes a first positioning portion 56, and the first positioning portion 56 is configured to come into contact with the cartridge 13 to position the cartridge 13 as to an image forming position at which the image forming operation is performed, a second side plate 52L configured to support the cartridge 13, wherein the second side plate 52L is made of metal, and includes a second supporting portion 53L and a second outer side portion 52L, the second supporting portion 53L includes a second positioning portion 56, and the second positioning portion 56 is configured to come into contact with the cartridge 13 to position the cartridge 13 as to the image forming position (paragraphs [0074]-[0075] and [0084], Fig. 3), and a mounting portion 62, 63 to which the cartridge 13 is mounted in a mounting direction, wherein the mounting portion 62, 63 is formed between the first side plate 52R and the second side plate 52L (Figs. 2 and 3), and, in a case of being viewed in the mounting direction, the first supporting portion 53R and the second supporting portion 53L are situated between the first outer side portion 52R and the second outer side portion 52L in the longitudinal direction of the cartridge 13 mounted to the mounting portion 62, 63 (Figs. 2 and 3), wherein the apparatus main body 2 includes: a first pressing member 103 that is capable of moving between a first pressing position at which the cartridge 13 is pressed, and a first separated position separated from the cartridge 13, and a second pressing member 103 that is capable of moving between a second pressing position at which the cartridge 13 is pressed, and a second separated position separated from the cartridge 13, wherein the first pressing member 103 is disposed intersecting with a first imaginary plane that is orthogonal to the longitudinal direction and intersects the first positioning portion 56, and wherein the second pressing member 103 is disposed intersecting with a second imaginary plane that is orthogonal to the longitudinal direction and intersects the second positioning portion 56 (paragraphs [0104] and [0114]-[0115]; Figs. 8, 11 and 14).
Regarding claim 4, Okabe et al. discloses wherein the cartridge 13 includes: a photosensitive drum 16, a first end portion supporting member 31R provided on a first end portion in the longitudinal direction, and a second end portion supporting member 31L provided a second end portion that is on an opposite side from the first end portion in the longitudinal direction, wherein the first end portion supporting member 31R supports the photosensitive drum 16, and is configured to come into contact with the first positioning portion 56 by being pressed by the first pressing member 103, and wherein the second end portion supporting member 31L supports the photosensitive drum 16, and is configured to come into contact with the second positioning portion 56 by being pressed by the second pressing member 103 (Figs. 3, 5 and 11).
Regarding claim 20, Okabe et al. discloses wherein the first side plate 52R has a first opening 77 that exposes the cartridge 13 to the outside of the mounting portion 62, 63, and wherein the second side plate 52L has a second opening 77 that exposes the cartridge 13 to the outside of the mounting portion 62, 63 (Fig. 3).
Regarding claim 21, Okabe et al. discloses wherein the first positioning portion 56 is disposed in the first opening 77, and wherein the second positioning portion 56 is disposed in the second opening 77 (Figs. 2 and 3).
Regarding claim 22, Okabe et al. discloses wherein, in a case of being viewed in the mounting direction, the first positioning portion 56 is exposed toward the upstream side in the mounting direction, and the second positioning portion 56 is exposed toward the upstream side in the mounting direction (Fig. 3).
Regarding claim 23, Okabe et al. discloses wherein the cartridge 13 includes a driving transmission member (a developer coupling) 43 that transmits driving force from the apparatus main body, and wherein the first opening 77 exposes the driving transmission member 43 to the outside of the tray unit 12 (paragraph [0070] and Fig. 2).
Regarding claim 26, Okabe et al. discloses wherein the first supporting portion 53R and the second supporting portion 53L extend toward a moving direction in which the tray unit 12 moves as to the apparatus main body 2 (Figs. 2 and 3). 

Allowable Subject Matter
Claims 6-11 and 14-19 are allowed.
Claims 12 and 13 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claims 2-3, 5 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the contact portion is situated between the second supporting portion and the second outer side portion with respect to the longitudinal direction” as set forth in the claimed combination.
b.	Independent claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest: “with respect to the longitudinal direction, at least part of the first guided groove is situated between the first supporting portion and the first outer side portion, and at least part of the second guided groove is situated between the second supporting portion and the second outer side portion” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imaizumi et al. (US Pat. Pub. No. US 2007/0160380 A1) discloses an image forming apparatus comprising: an apparatus main body; a tray unit to which a cartridge is detachably mounted; and the tray unit including: a first side plate; a second side plate; an intermediate electrical contact; and a mounting portion to which the cartridge is mounted in a mounting direction.
Okabe et al. (US Pat. Pub. No. US 2007/0280730 A1) discloses an image forming apparatus comprising: an apparatus main body; a tray unit to which a cartridge is detachably mounted; the tray unit including: a first side plate; a second side plate; and a mounting portion; and the apparatus main body including a first pressing member and a second pressing member.
Takayama (US Pat. Pub. No. US 2010/0239314 A1) discloses an image forming apparatus comprising: an apparatus main body; a tray unit to which a cartridge is detachably mounted; the tray unit including: a first side plate; a second side plate; a mounting portion; and an electrical contact; the apparatus main body including a first pressing member and a second pressing member; and the cartridge including an electrical contact. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 17, 2022